Citation Nr: 0842926	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-31 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the 
veteran's cause of death, and if so, whether the claim should 
be granted.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  He died in August 1990.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  In an unappealed April 1995 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

2.  The evidence associated with the claims file subsequent 
to the April 1995 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the appellant with the notice required under 
the VCAA, by letter mailed in April 2007, prior to its 
initial adjudication of the claim.  This letter specifically 
informed the appellant of the basis of the prior denial and 
of the type of evidence that she should submit or identify.  
It is in compliance with the Court's holding in Kent.

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
service connection for the cause of the veteran's death, the 
Board finds that there is no prejudice to her in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that new and material evidence has not been 
received to reopen the appellant's claim, and thus service 
connection for the veteran's cause of death is not in order.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claim was no more than harmless error.

The Board also notes that the veteran's service treatment 
records and pertinent VA medical records have been obtained.  
Neither the appellant nor her representative has identified 
any outstanding evidence, to include medical records, that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.5.

Service connection for the cause of the veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death 
but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Analysis

The appellant is seeking to reopen her claim for service 
connection for the cause of the veteran's death in order to 
establish her entitlement to DIC benefits.  She believes that 
the veteran's exposure to Agent Orange during his service in 
Vietnam caused his respiratory problems and thus contributed 
to his death.  

The evidence of record at the time of the unappealed April 
1995 rating decision denying service connection for the cause 
of the veteran's death included the veteran's service 
treatment records, the veteran's death certificate, and 
hospital summaries from the VA Medical Center in Augusta, 
Georgia, dated in 1988 and 1989.  The RO had previously 
denied the appellant's claim in 1990 on the basis that the 
veteran's cause of death was listed as respiratory arrest due 
to or as a consequence of obstructive airway disease and 
obesity, and the evidence failed to establish that any of the 
fatal conditions were connected to service.  The RO denied 
the claim once again in April 1995 on the basis that the 
veteran's death was not due to Agent Orange exposure.  

Since the April 1995 rating decision, the following 
additional evidence was added to the record:  additional 
copies of and further records from the VA Medical Center in 
Augusta, Georgia, from 1988 to 1990, reports from the Medical 
College of Georgia from April and December 1988 pertaining to 
a sleep apnea study, additional copies of the veteran's death 
certificate and report of death, and records from Edgefield 
County Hospital from 1982 to 1987 detailing the veteran's 
bout with the flu and respiratory congestion as well as 
detailing a report of a seizure in 1987.  

Overall, these records discuss the veteran's various medical 
problems including sleep apnea, cardio pulmonary obstructive 
disorders, respiratory conditions, obesity, hypertension, the 
flu and a seizure.  The records pertaining to the conditions 
causing the veteran's death are essentially cumulative and 
redundant of evidence already submitted to the RO before the 
April 1995 rating decision, which detailed the veteran's 
treatment for his respiratory condition, hypertension and 
obesity, and listed his cause of death as respiratory arrest 
due to obstructive airway disease and obesity.  Evidence of 
these conditions has thus already been considered in the RO's 
previous decisions.

As for the reports of the veteran's flu condition, seizure, 
and sleep apnea studies, the Board is of the opinion that 
these pieces of evidence do not relate to an unestablished 
fact necessary to substantiate the claim.  There is no 
medical opinion providing a link between the veteran's active 
service and these conditions, nor is there any competent 
evidence that any of these conditions played a causal role in 
the veteran's death.

The Board has considered the appellant's contention that the 
veteran's death was related to his exposure to Agent Orange 
during his service.  Her lay statements are insufficient to 
establish a reasonable possibility of substantiating the 
claim because lay persons are not competent to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  The Board notes that 
none of the certified causes of the veteran's death is 
subject to presumptive service connection on the basis of 
Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  
In addition, the appellant has submitted no competent 
evidence of a nexus between any of the conditions causing the 
veteran's death and his exposure to Agent Orange in service 
or any other incident of service. 

In conclusion, the evidence submitted by the appellant since 
the April 1995 rating decision is cumulative and redundant of 
evidence already considered in the prior final denial; does 
not relate to an unestablished fact necessary to substantiate 
the claim, or does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim of entitlement to service connection for the veteran's 
cause of death is not in order.    


ORDER

New and material evidence not having been received, reopening 
of the claim service connection for the veteran's cause of 
death is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


